
	
		I
		111th CONGRESS
		1st Session
		H. R. 3320
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2009
			Mr. Moore of Kansas
			 (for himself and Mr. Payne) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to provide an
		  exception to the requirement of motion to the court of appeals before filing
		  certain second or subsequent petitions for habeas corpus, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for the Wrongfully Accused
			 Act.
		2.Exception to
			 requirement of motion to court of appeals before filing certain second or
			 subsequent petitions for habeas corpusSection 2244(b)(3) of title 28, United
			 States Code, is amended—
			(1)in
			 subparagraph (A), by striking Before and inserting Except
			 as otherwise provided by law, before; and
			(2)by adding at the
			 end the following:
				
					(F)The requirement for a motion under
				subparagraph (A) does not apply if the second or subsequent application rests
				solely on a claim of actual innocence arising from—
						(i)newly discovered
				evidence from forensic testing;
						(ii)exculpatory
				evidence withheld from the defense at trial; or
						(iii)newly discovered accounts by credible
				witnesses who recant prior testimony or establish improper action of State or
				Federal
				agents.
						.
			3.Exhaustion of
			 remediesSection 2254(b) of
			 title 28, United States Code, is amended—
			(1)in paragraph
			 (1)(A), by inserting , unless exempted under paragraph (4),
			 after has; and
			(2)by adding at the
			 end the following:
				
					(4)If the application
				is based on a claim that the police or prosecution withheld exculpatory,
				impeachment, or other evidence favorable to the defendant, the exhaustion
				requirement of paragraph (1)(A) does not
				apply.
					.
			4.Evidentiary
			 hearingThe final paragraph of
			 section 2243 of title 28, United States Code, is amended by adding at the end
			 the following: If the applicant makes a credible proffer of evidence
			 supporting a claim of actual innocence based on one of the circumstances
			 described in section 2244(b)(3)(F), the court shall hold an evidentiary hearing
			 to determine the facts relating to the claim. If the proffer is based in whole
			 or in part on a witness who testified at the petitioner’s trial, the witness’
			 evidentiary hearing testimony is only admissible if it is a recantation or
			 establishes improper action of State agents. If the court determines the claim
			 is without merit, the petitioner is barred from raising that claim in a
			 successor petition..
		
